        Case 6:12-cr-00008-DLC Document 298 Filed 07/27/21 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


 UNITED STATES OF AMERICA,                              CR 12–08–H–DLC

                      Plaintiff,

        vs.                                                    ORDER

 CHRISTOPHER WAYNE WILLIAMS,

                      Defendant.


      Before the Court is Defendant Christopher Wayne Williams’ Motion for

Early Termination of Supervision. (Doc. 295.) The Government opposes the

motion. (Doc. 297.) Mr. Williams’ probation officer does not support terminating

his supervision. (Doc. 297 at 2.) As explained, the Court grants the motion.

                                    Background

      On February 1, 2013, Defendant Christopher Wayne Williams was

sentenced for possession of marijuana with intent to distribute in violation of 21

U.S.C. § 841(a)(1) and possession of a firearm in connection with a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). (Doc. 271.) The Court

sentenced Mr. Williams to time served for the marijuana conviction and 60 months

consecutive on the firearms conviction with five years of supervised release. (Id.)

After his release from prison, Mr. Williams began serving his term of supervision
                                          1
        Case 6:12-cr-00008-DLC Document 298 Filed 07/27/21 Page 2 of 5




on June 19, 2017. (Doc. 291 at 2.) Mr. Williams has now served roughly 48

months (or four fifths) of his five year term of supervision. (Id. at 3.)

       On January 13, 2021, the Court denied Mr. Williams’ first motion for early

termination of supervised release. (Doc. 294.) The Court recognized the

significant strides Mr. Williams had made towards a law-abiding lifestyle and

towards sobriety. (Id. at 3–4.) Notwithstanding Mr. Williams’ initial struggles

with noncompliance, the Court was impressed by the character letters submitted by

his close friends and his employer. (Id.) At that time, the Court was convinced

that Mr. Williams was headed in the right direction, but—given his two alcohol

violations within the previous year—the Court wanted to be sure that Mr.

Williams’ struggles with alcohol were sufficiently under control to ensure his

ongoing success. (Id. at 3.) The Court wrote that, if Williams “maintain[ed] a

clean track record . . . for six months” it would terminate his supervision. (Id. at

4.) Mr. Williams’ renewed motion is presently before the Court. (Doc. 295.)

                                       Discussion

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised


                                             2
        Case 6:12-cr-00008-DLC Document 298 Filed 07/27/21 Page 3 of 5




release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564. These factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense.

United States v. Smith, 219 F. App’x 666, 667 (9th Cir. 2007) (unpublished).

      Since the Court’s order, Mr. Williams has had one instance of

noncompliance. (Doc. 296 at 3.) On June 30, 2021, he tested positive for alcohol

use and admitted to his probation officer that he consumed alcohol with dinner.

(Id. at 3.) This lone violation aside, Mr. Williams argues that his “character and

contributions to his family and community” warrant early termination. (Id.)

      The Government opposes the motion based on Mr. Williams’ recent alcohol

use. (Doc. 297 at 1.)

      The Court was encouraged by Mr. Williams’ progress on supervision six

months ago. From his character letters, it was clear that Mr. Williams had turned

his life around. Notably, his employer spoke enthusiastically about his honesty

and integrity, and his partner spoke to the transformative role Mr. Williams had

                                          3
        Case 6:12-cr-00008-DLC Document 298 Filed 07/27/21 Page 4 of 5



played in her daughter’s life. This has not changed. The letters provided in

support of his current motion evidence Mr. Williams’ exceptionally hard work

ethic, and his strong ties to his family and community. (Doc. 296-1 at 1–2.) With

regards to his most recent alcohol use, Ms. Walunis writes that she “can only

imagine what Chris’s crimes and recent slip-ups look like on paper . . . [but that]

does not convey what the real Chris is like.” (Id. at 1.) Speaking to his resilience,

she explains that she has “watched him bounce back from setback after setback,

[through all] . . . the ups and downs of everyday life[.]” (Id.)

      The Court acknowledges Mr. Williams’ recent alcohol use but does not find

that fatal to his present motion. The path to continuous sobriety is not always a

straight line. Relapse is common. Mr. Williams completed the RDAP program

while in custody, and thus he has the tools to maintain his sobriety if that is how he

chooses to live his life. He does not need the Court looking over his shoulder for

the next few months, because, in every other respect, Williams is leading a

productive and exemplary life.

      Thus weighing “the nature and circumstances of the offense” against the

“characteristics” of Mr. Williams, along with the need to promote “deterrence” and

“protect the public,” the Court is convinced that continued supervision is no longer

necessary. Accordingly,



                                           4
       Case 6:12-cr-00008-DLC Document 298 Filed 07/27/21 Page 5 of 5



      IT IS ORDERED that Williams’ Motion (Doc. 295) is GRANTED. The

term of supervised release imposed by the February 1, 2013 Judgment as amended

by Doc. 271 is TERMINATED as of the date of this Order. Mr. Williams is

DISCHARGED from the sentence of supervised release in this case.

      DATED this 27th day of July, 2021.




                                      5
